DETAILED ACTION
Acknowledgements
The amendment filed 06/17/2022 is acknowledged.
Claims 1-20 are pending.
Claims 1-20 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.


Response to Amendment/Arguments
Claims 1, 4, 6, 8, 11, 13, 15 and 18 are amended.

Regarding applicant’s arguments on Rejections Under 35 U.S.C. §101, the arguments are moot in view of the amendments.  

Regarding applicant’s arguments on Rejections Under 35 U.S.C. §103, the arguments have been fully considered.  Examiner respectfully disagrees.
In response to applicant’s argument that there is no combination of the Steiner, Wilson, O’Hara, and/or Magnolia references teaches or suggests all the claimed features of independent claims 1, 8 and 15, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Steiner is directed to creating and managing customized portfolios of assets. Wilson is directed to a method and system of digital asset (token) settlement, Wilson requires digital signature for digital asset (token) transfer and records digital token transaction on distributed ledger. O’Hara is directed to managing risk of targeted funds by rebalancing the funds composition (quantity of each of a plurality of different assets). Magnolia is directed to a method of auctions financial instruments. Magnolia uses escrow account for transferring auction asset. They are analogous art. 
Applicant argues “the Examiner has not provided articulated reasoning with some rational underpinning as to why a person having ordinary skill in the art at the time of filing would have thought the features relating to the creation of a digital fund token…would have been obvious.”. Examiner respectfully disagrees.  
Steiner discloses creating and managing customized portfolios of assets. Wilson discloses digital asset (token) settlement, Wilson requires digital signature for digital asset (token) transfer and records digital token transaction on distributed ledger. It would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify Steiner’s system by utilizing distributed ledger, digital asset token, and private key signed electronic signature in accordance with the teaching of Wilson. This modification improves the security of asset transaction by signing the digital fund token cryptographically for each transaction.  Furthermore, the tokenized asset enables it be stored on a distributed ledger which improves availability, accessibility and auditability of the transaction record.
See page 5-9 of this office action for detail.  
Applicant asserts “No combination of the Steiner, Wilson, O-Hara, and/or Magnolia   references teaches or suggests having a fund represented by a “digital fund token” at all, let alone a fund represented by a “digital fund token” that is backed by different assets placed in an escrow account as collateral”, examiner respectfully disagrees.
Applicant’s above statement regarding the claims 1, 8 and 15 limitation “place the respective quantity of each of the plurality of different assets represented by the at least one share of the fund into an escrow account associated with the computer implemented asset trading system as collateral for a digital fund token;” is a false assertion.  Wilson ¶0062 discloses digital fund token, O’Hara claim 12 discloses fund based on the quantity of the assets, and Magnolia Fig. 7B items 13 and 19 illustrate placing assets into seller’s escrow account.  Therefore, Wilson in view of O’Hara and in further view of Magnolia teaches this limitation.
Furthermore, the Applicant assets “No combination of the cited art references teaches or suggests creating fund tokens of different assets backed by the assets themselves in escrow as enabled by the claim features of independent claim 1”, examiner respectfully disagrees.
Applicant’s above argument regarding the claims 1, 8 and 15 limitation “create and transfer the digital fund token to the first account (i) by cryptographically signing with a second cryptographic key associated with the computer implemented cryptographic asset trading system and (ii) based on the respective quantity of each of the plurality of different assets, the digital fund token including the composition of the at least one share of the fund including the respective quantity of each of the plurality of different assets in the at least one share of the fund represented by the digital fund token;” is a false assertion.  Steiner Figs. 7-8 illustrates creating funds with multiple assets and placing the funds in the first account, Wilson ¶0062 discloses digital token while O’Hara claim 12 discloses fund based on the quantity of the assets. Furthermore Wilson Fig.1 and ¶0037 discloses cryptographically signed digital token transactions.  Therefore, Steiner in view of Wilson and in further view of O’Hara teaches this limitation.
See pages 5-13 of this office action for detail on 103 rejections.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Grant Publication US8688575B2 (“Steiner”) in view of US Application Publication US20160292680A1 (“Wilson, Jr. et al.”), and in further view of US Application Publication US20140358762A1 (“O’Hara et al.”) and US Application Publication US20100088250A1 (“Magnolia et al.”).

Regarding claims 1, 8 and 15, Steiner teaches:
An computer implemented asset trading system comprising (col 18 ln 25-41)
a processor; and (col 18 ln 25-41)
a memory communicatively coupled to the processor, the memory storing computer readable instructions that when executed by the processor causes the processor to: (col 18 ln 25-41)
receive a creation request (col 19 ln 18-33)
including data (i.e., amount to invest) (col 19 ln 18-33)
including a composition of at least one share of a fund (FIG. 8; col 24 ln 33-39)
in response to receiving the creation request:
create and transfer the fund to the first account, wherein the fund includes the composition of the at least one share of the fund; and (Figs. 7-8) 
record the creation and transfer of the fund to the first account on a ledger. (FIG. 27 item 64x; col 33 ln 23-33, col 38 ln 9-18) 
Steiner does not disclose explicitly:
cryptographic asset trading system
data is a digital signature of a first cryptographic key associated with a first account, and 
including a respective quantity of each of a plurality of different assets in the at least one share of the fund
place the respective quantity of each of the plurality of different assets represented by the at least one share of the fund into an escrow account associated with the computer implemented asset trading system as collateral for a digital fund token; 
fund is digital fund token 
by cryptographically signing with a second cryptographic key associated with the computer implemented cryptographic asset trading system and
based on the respective quantity of each of the plurality of different assets, the digital fund token including the composition of the at least one share of the fund including the respective quantity of each of the plurality of different assets in the at least one share of the fund represented by the digital fund token; and
thereby requiring cryptographic signing with the first cryptographic key associated with the first account to: (i) redeem the digital fund token from the first account or (ii) transfer the digital fund token from the first account to a second account
a ledger is distributed ledger
However, Wilson, Jr. et al. teaches:
cryptographic asset trading system (para 0068)
data is a digital signature of a first cryptographic key associated with a first account, and (para 0037)
fund is digital fund token  (para 0062)
by cryptographically signing with a second cryptographic key associated with the computer implemented cryptographic asset trading system and (Fig. 1; para 0037)
thereby requiring cryptographic signing with the first cryptographic key associated with the first account to: (i) redeem the digital fund token from the first account or (ii) transfer the digital fund token from the first account to a second account (Fig. 1; para 0037)
a ledger is distributed ledger (para 0062)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify Customizable Investment Fund and Investing Education system of Steiner by utilizing distributed ledger, digital asset token, and private key signed electronic signature in accordance with the teaching of Wilson, Jr. et al. This modification improves the security of asset transaction by signing the digital fund token cryptographically for each transaction.  Furthermore, the tokenized asset enables it be stored on a distributed ledger which improves the transaction record availability, accessibility and auditability. 

Steiner and Wilson, Jr. et al. do not teach:
including a respective quantity of each of a plurality of different assets in the at least one share of the fund
place the respective quantity of each of the plurality of different assets represented by the at least one share of the fund into an escrow account associated with the computer implemented asset trading system as collateral for a digital fund token; 
based on the respective quantity of each of the plurality of different assets, the digital fund token including the composition of the at least one share of the fund including the respective quantity of each of the plurality of different assets in the at least one share of the fund represented by the digital fund token; and
However, O’Hara et al. teaches:
the target outcome fund (i.e., digital fund token) includes the composition of the at least one share of the fund including the respective quantity of each of a plurality of different assets in the at least one share of the fund represented by the digital fund token, (claim 12)
create the target outcome fund (i.e. digital fund token) based on the respective quantity of each of the plurality of different assets, the digital fund token including the composition of the at least one share of the fund including the respective quantity of each of the plurality of different assets in the at least one share of the fund represented by the digital fund token; and (claim 12)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Steiner and Wilson, Jr., et al. by adding support of fund creation based on quantity of the assets in accordance with the teaching of O’Hara et al. This modification enhances investment strategy (O’Hara et al. para 0004).  For example, constructing a fund by mixing different assets with different risk level at different quantity to lower overall risk and achieve investment goal.

Steiner, Wilson, Jr. et al. and O’Hara et al. do not teach:
place the respective quantity of each of the plurality of different assets represented by the at least one share of the fund into an escrow account associated with the computer implemented asset trading system as collateral for a digital fund token; 
However, Magnolia et al. teaches:
place the respective quantity of each of the plurality of different assets represented by the at least one share of the fund into an escrow account associated with a computer implemented cryptographic asset trading system as collateral for a digital fund token; (Fig. 7B items 13 and 19; paras 0081-0082, 0088-0089; claims 13 and 31)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Steiner, Wilson, Jr., et al. and O’Hara et al. by adding support for escrow account in accordance with the teaching of Magnolia et al.. This modification prevents the assets being spent prematurely. (Magnolia et al. para 0081-0082)  By placing investments in an escrow account, it provide parties to transactions an assurance of security.

With respect to claims 2, 9 and 16, Steiner in view of Wilson, Jr. et al., and in further view of O’Hara et al. and Magnolia et al. discloses all the limitations as described above.  Steiner further discloses:
in response to receiving the creation request and prior to creating the fund:
receive confirmation from the ledger that the plurality of different assets represented by the at least one share of the fund are associated with the first account. (col 19 ln 18-52)
Wilson, Jr. et al. discloses:
creating digital fund token (para 0062)
receive confirmation from distributed ledger (paras 0005, 0010; claim1)

With respect to claims 6 and 13, Steiner in view of Wilson, Jr. et al., and in further view of O’Hara et al. and Magnolia et al. discloses all the limitations as described above.  Steiner further discloses:
receive a transfer request; and (col 21 ln 27-33; claim 6)
Wilson, Jr. et al. discloses:
including the digital signature of the first cryptographic key associated with the first account; (para 0037)
transfer the digital fund token from the first account to the second account; and (paras 0037, 0059, 0061)
record the transfer of the digital fund token from the first account to the second account on the distributed ledger.(para 0043)

Wish respect to claims 7, 14 and 20, Steiner in view of Wilson, Jr. et al., and in further view of O’Hara et al. and Magnolia et al. discloses all the limitations as described above. Magnolia et al. further discloses:
wherein place the respective quantity of each of the plurality of different assets represented by the at least one share of the fund into the escrow account as collateral for the digital fund token includes placing a quantity of at least one of an exchange traded fund, a mutual fund, an index fund, a bond fund, a commodity fund, a currency fund, and a real estate fund into the escrow account as collateral for the digital fund token. (Fig. 7B items 13 and 19; paras 0058, 0082; claim 6)


Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Grant Publication US8688575B2 (“Steiner”), in view of US Application Publication US20160292680A1 (“Wilson, Jr. et al.”), and in further view of US Application Publication US20140358762A1 (“O’Hara et al.”), US Application Publication US20100088250A1 (“Magnolia et al.”), and US Application Publication US20160260169A1 (“Arnold et al.”).

With respect to claims 3, 10 and 17, Steiner in view of Wilson, Jr. et al., and in further view of O’Hara et al. and Magnolia et al. disclose all the limitations as described above.  Wilson, Jr. et al. further discloses:
in response to receiving the creation request to and prior to creating the digital fund token:
create a plurality of digital tokens representing the plurality of different assets; and (abs, paras 0010, 0059, 0063)
record the creation of the plurality of digital tokens on the distributed ledger; and (abs, paras 0010, 0059, 0063)
creating the digital fund token (para 0062)
record on distributed ledger (abs; paras 0005, 0010; claim 1)
Steiner, Wilson, Jr. et al., O’Hara et al. and Magnolia et al. do not teach:
in response to receiving the creation request:
place the plurality of different assets into an escrow state; and
record the escrow state of the plurality of different assets on the ledger.
However, Arnold et al. teaches:
in response to receiving the creation request:
place the plurality of different assets into an escrow state; and (para 0038)
record the escrow state of the plurality of different assets on the ledger. (para 0038)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Steiner, Wilson, Jr. et al., O’Hara et al. and Magnolia et al. by adding the feature of utilizing an escrow account in accordance with the teaching of Arnold et al.. This modification improves asset validation process (Arnold et al. para 0038).

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Grant Publication US8688575B2 (“Steiner”), in view of US Application Publication US20160292680A1 (“Wilson, Jr. et al.”), and in further view of US Application Publication US20140358762A1 (“O’Hara et al.”), US Application Publication US20100088250A1 (“Magnolia et al.”), US Application Publication US20160260169A1 (“Arnold et al.”), and US Application Publication US20130282559A1 (“Pappas”).

With respect to claims 4, 11 and 18, Steiner in view of Wilson, Jr. et al., and in further view of O’Hara et al., and Magnolia et al. disclose all the limitations as described above.  Steiner further discloses:
receive a redemption request including data (i.e., investment vehicle symbol); and (FIG. 22 item 336, 338, 64A; col 34 ln 64 - col 35 ln 9)
Wilson, Jr. et al. discloses:
including data where data is digital signature of the first cryptographic key associated with the first account (para 0037)

Steiner, Wilson, Jr. et al., O’Hara et al., and Magnolia et al. do not teach:
release the plurality of different assets represented by the at least one share of the fund from the escrow account; 
destroy the digital fund token; and
record the destruction of the digital fund token on the distributed ledger.
However, Arnold et al. teaches:
release the plurality of different assets represented by the at least one share of the fund from the escrow account; (paras 0014, 0038)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Steiner, Wilson, Jr. et al., O’Hara et al. and Magnolia et al. by adding the feature of releasing assets from escrow account in accordance with the teaching of Arnold et al.. This modification improves asset validation process (Arnold et al. para 0038).

Steiner, Wilson, Jr. et al., O’Hara et al., Magnolia et al. and Arnold et al. do not teach:
destroy the digital fund token; and
record the destruction of the digital fund token on the distributed ledger.
However, Pappas teaches:
destroy the digital fund token; and (para 0060)
record the destruction of the digital fund token on the distributed ledger. (para 0042)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Steiner, Wilson, Jr. et al., O’Hara et al., Magnolia et al. and Arnold et al. by adding the feature of destroying the token and recording the destruction in accordance with the teaching of Pappas. This modification allows the combined system maintains the accurate transaction record.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Grant Publication US8688575B2 (“Steiner”), in view of US Application Publication US20160292680A1 (“Wilson, Jr. et al.”), and in further view of US Application Publication US20140358762A1 (“O’Hara et al.”), US Application Publication US20100088250A1 (“Magnolia et al.”), US Application Publication US20160260169A1 (“Arnold et al.”), US Application Publication US20130282559A1 (“Pappas”), and International Application Publication WO2012123394A1 (“Kreft”).

With respect to claims 5, 12 and 19, Steiner in view of Wilson, Jr. et al., and in further view of O’Hara et al., Magnolia et al., Arnold et al., and Pappas disclose all the limitations as described above. Steiner, Wilson, Jr. et al., O’Hara et al., Magnolia et al., Arnold et al. and Pappas do not teach:
in response to receiving the redemption request and prior to destroying the digital fund token:
remove a plurality of digital tokens representing the plurality of different assets from an escrow state; and
record the removal of the plurality of digital tokens representing the plurality of different assets from the escrow state on the distributed ledger.
However, Kreft teaches:
remove a plurality of digital tokens representing the plurality of different assets from an escrow state; and (pg 143 ln 20-27)
record the removal of the plurality of digital tokens representing the plurality of different assets from the escrow state on the distributed ledger.(pg 81 ln 19-26)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Steiner, Wilson, Jr. et al., O’Hara et al., Magnolia et al., Arnold et al. and Pappas  by adding the feature of removing token and record the removal prior destroying in accordance with the teaching of Kreft. This modification allows the combined system maintains the accurate transaction record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
                                                                                                                                                                                                    /ZESHAN QAYYUM/Primary Examiner, Art Unit 3685